Citation Nr: 1543820	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  10-34 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for back disability.  

2.  Entitlement to service connection for a chest disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel





INTRODUCTION

The Veteran had active military service from May 2000 to August 2000; April 2005 to July 2005; February 2006 to July 2007; and May 2009 to December 2009.  He had service in Afghanistan from June 2006 until June 2007.  He received the Combat Infantryman Badge, among other decorations, for this service. 

This matter comes to the Board of Veterans Appeals (Board) from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of service connection for a chest disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran served in Southwest Asia, engaged in combat with enemy, received the Combat Infantryman Badge, and injured his back while in service.  

2.  Symptoms of back pain began in service and have been recurrent and chronic since service separation.  

3.  The Veteran is currently diagnosed with chronic lumbosacral strain that is related to his active military service.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted entitlement to service connection for a back disability.  Specifically, he states that his back began hurting during his tour in Southeast Asia and it has bothered him ever since.  After a review of the record, the Board finds that service connection for a back disability is warranted.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 
  
In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

A review of the Veteran's post service VA treatment records shows that he has been diagnosed with chronic lumbosacral strain.  As such the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

The Veteran has stated that he injured his back while on tour in Southeast Asia.  The Veteran's DD 214 states that he served in the Southwest theatre and received a Bronze star and Combat Infantryman Badge for his service there.  The Veteran has stated that he injured his back while wearing the Kevlar Vest and flak jacket as required.  The Veteran also had two soldiers who served with him to submit buddy statements in support of his claim.  These statements all support the Veteran's contention that he injured his back while serving in Afghanistan.  The Veteran's lay statements regarding hurting his back while wearing Kevlar vest and flak jackets in service are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including his combat service.  38 U.S.C.A. § 1154(a), (b).  For this reason, the in-service back injury is established.  

The Veteran's lay statements and those of his buddy, stating the Veteran's back began hurting during the Veteran's 2006-2007 tour in Afghanistan and that the back pain has continued ever since that time, are sufficient to establish continuity of symptomatology of his currently diagnosed back disability.  

The post-service VA treatment records consistently reflect the onset of pain to be 2006-2007.  An August 2008 VA treatment record indicated the Veteran was seen for back pain.  The assessment was low back pain with normal L-spine radiograph, suspect a component of soft tissue contusion related to carrying heavy equipment and riding vehicles on rough roads.  Other VA treatment records include an assessment of "chronic back pain started during tour in Afghanistan in 2006."  

An August 2008 VA examination diagnosed chronic lumbosacral strain.  The examiner noted that "this is the same condition essentially that the patient complained of noticing in the military, although he did not seek treatment for it.  Therefore, it is at least as likely as not due to and result of his military service."  

Reviewing the evidence in light of the rating criteria above, the Board finds that the criteria for service connection have been met.  The VA examiner and VA treating physicians have linked the condition to service and the Veteran has provided evidence of continuous pain which is supported by two lay statements and the medical evidence.  The Board finds the Veteran's lay statements to be credible and compelling.  Thus, resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection is established for chronic lumbosacral strain.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for a back disability is granted.  


REMAND

The Veteran has asserted entitlement to service connection for a chest disability.  Specifically, he claims he suffers from costochondritis.  The Board notes that the Veteran has not been afforded an examination to determine if the Veteran has a current disability and whether that disability is etiologically related to service.  Since the Veteran has been treated for this disability in March 2009 and the Veteran received the Bronze Star and Combat Infantryman Badge for his service in the Southwest theatre, the Board is remanding this claim for a VA examination.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC is requested to schedule the Veteran for an appropriate VA examination to determine if the Veteran has a current disability in his chest and if that disability is etiologically related to his active military service.  The claims file, including this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

After reviewing the record and examining the Veteran, the examiner should provide a current psychiatric diagnosis.  After providing a current diagnosis, the examiner should address the following:

Whether it is at least as likely as not (i.e., probability of at least 50 percent) that any currently chest disability is etiologically related to the Veteran's active military service.  

A rationale for all opinions should be provided.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


